Citation Nr: 0732111	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  02-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
Raynaud's disease.


REPRESENTATION

The veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1964 to May 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, granted service 
connection for Raynaud's disease and assigned a 0 percent 
disability rating effective February 25, 1999.  The veteran 
appealed requesting an earlier effective date and a higher 
initial rating.

In September 2002, the Board remanded the claims to the RO to 
schedule a requested.  In January 2003, the veteran testified 
at the RO before the undersigned.  A transcript of that 
hearing is of record.

In August 2003, the Board remanded the claims for additional 
development.  In April 2005 the Board granted an effective 
date of September 2, 1994, for service connection for 
Raynaud's disease.  Therefore, this issue is no longer on 
appeal.  In addition, the Board remanded the claim for a 
higher initial rating to the agency of original jurisdiction 
for further development.  The Board also referred two 
informal claims to the AOJ for appropriate action-a claim 
for service connection for peripheral vascular disease and a 
claim for a total disability rating based on individual 
unemployability (TDIU).  There is no evidence that these 
issues have been adjudicated.  They are again referred to the 
AOJ for adjudication.

In a November 2005 decision, the Appeals Management Center 
(AMC) increased the initial rating for Raynaud's disease from 
0 to 40 percent effective from September 2, 1994.  He has 
continued the appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the greatest 
possible benefit unless he specifically indicates otherwise).



FINDING OF FACT

The veteran's Raynaud's disease is manifested by frequent or 
daily vasomotor attacks of the hands and feet, which are 
characterized by coldness, pain, and color changes in the 
skin (blanching, mottling, rubor, and cyanosis); however, his 
Raynaud's disease does not result in ulcers, ulcerated areas, 
autoamputation, or marked circulatory changes resulting in 
incapacitation.


CONCLUSION OF LAW

The criteria are met for a 50 percent initial rating for 
Raynaud's disease.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.102, 4.104, Diagnostic 
Code (DC) 7117 (1997 & 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

Although the veteran was sent a VCAA notice letter in 
November 2006, this appeal arises from disagreement with the 
initial evaluations following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In developing his claim, VA obtained the veteran's service 
medical records (SMRs), and VA treatment records dated from 
June 1994 to July 2007.  In addition, VA examinations were 
provided in January 2000, September 2003, February 2004, and 
June 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2 
(2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Raynaud's disease is characterized by vasospastic attacks 
that cause the blood vessels to constrict.  The condition 
mostly affects the fingers, toes, ears and nose, and is often 
triggered by exposure to cold or emotional stress.  The 
criteria for rating Raynaud's disease under DC 7117 were 
amended effective January 12, 1998.  See 62 Fed. Reg. 65207-
01 (Dec. 11, 1997), codified at 38 C.F.R. § 4.104 (2007).  

Under the old criteria, Raynaud's disease with occasional 
attacks of blanching or flushing warranted a 20 percent 
rating.  Raynaud's disease with frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis 
warranted a 40 percent rating.  Raynaud's disease with 
multiple painful, ulcerated areas warranted a 60 percent 
rating.  A severe form of Raynaud's disease with marked 
circulatory changes such as to produce total incapacity or to 
require house or bed confinement warranted a 100 percent 
rating.  38 C.F.R. § 4.104, DC 7117 (1997).  

A note under the criteria provided that a schedular 
evaluation in excess of 20 percent under this DC was for 
application to unilateral involvements.  With bilateral 
involvement, separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent would be added 
to the evaluation of the more severely affected extremity 
only, except where the disease had resulted in an amputation.  
The resultant amputation rating would be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable.  The 20 percent evaluations 
are for application to unilateral or bilateral involvement of 
both upper and lower extremities.  Id., Note.  

Under the new criteria, Raynaud's disease with characteristic 
attacks occurring at least daily warrants a 40 percent 
rating.  Raynaud's disease with two or more digital ulcers 
and history of characteristic attacks warrants a 60 percent 
rating.  Raynaud's disease with two or more digital ulcers 
plus autoamputation of one or more digits and history of 
characteristic attacks warrants a 100 percent rating.  38 
C.F.R. 
§ 4.104, DC 7117 (2007).  

Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesias, and precipitated 
by exposure to cold or by emotional upsets.  Id., Note.  The 
rating criteria also provide that the evaluation is for the 
disease as whole, regardless of the number of extremities 
involved or whether the nose and ears are involved. 

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOPGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version shall 
apply to periods preceding the amendment but may also apply 
after the effective date of the amendment.  VAOPGCPREC 3-2000 
(Apr. 10, 2000); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(a liberalizing law shall not be earlier than the effective 
date thereof)).

Accordingly, for the period prior to January 12, 1998, only 
the old rating criteria for Raynaud's disease may be applied.  
Effective January 12, 1998, the new rating criteria for 
Raynaud's disease may also be applied, but only if they are 
more beneficial to the veteran.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Factual Background

VA treatment records indicate, in June 1994, the veteran 
complained that his skin was cool and gray from his hand to 
his elbows and from his feet into his lower legs.  The 
impression was Raynaud's phenomenon.  In June 1999, he 
complained of progressive worsening with cold weather and air 
conditioning.  On physical examination his hands had minimal 
swelling and thickened skin consistent with chronic 
Raynaud's.  An X-ray also revealed degenerative joint disease 
(i.e. osteoarthritis) of the hands.  In August 1999, it was 
noted that Raynaud's disease was fairly controlled with 
medication.  

The report of a January 2000 VA examination indicates the 
veteran complained of similar symptoms.  He said he was not 
bothered by the color changes to his skin, but had difficulty 
with the stiffness in hands because he worked in 
construction.  There were no ulcers on the fingers or 
elsewhere and no autoamputation.  The examiner stated that 
his symptoms did not fit Raynaud's disease and he gave a 
diagnosis of "atypical vasomotor changes."

A March 2002 VA treatment record indicates the veteran 
complained of a burning sensation in his feet and 
paresthesias, but it was noted that Raynaud's disease was 
stable with medication.  In June 2002, it was noted he had 
been diagnosed with diabetes mellitus.  In May 2003, he was 
issued a right wrist splint for carpal tunnel syndrome.  A 
May 2003 Rheumatology note indicates he was also diagnosed 
with early osteoarthritis, which was believed to be 
aggravated by Raynaud's.  In August 2003, he complained of 
pain and coldness in his hands lasting 3 days.  

At the January 2003 hearing, the veteran stated that he had 
vasospastic attacks daily and that he was no longer able to 
work (Hearing Tr., pgs. 4-5).  He sad he also had hair loss 
on his arms and legs and loss of sensation in his feet and 
fingers (pg. 7).

The reports of September 2003 VA examinations indicate the 
veteran also complained of symptoms relating to color changes 
and mottling of the skin in his hands.  On objective 
examination, distal pulses were intact, Allen's test was 
negative (indicating good blood flow), and there was faint 
mottling without cyanosis, rubor or loss of capillary refill.  
The examiner opined that the arthritis in the veteran's hands 
was not related to Raynaud's.

A September 2003 VA treatment record indicates Raynaud's was 
stable and the veteran did not have any ulcers.  In December 
2003, he said he had cold feeling "at times" but was okay 
now.  In January 2004, he was diagnosed with peripheral 
vascular disease.  

The report of a February 2004 VA examination indicates the 
veteran was diagnosed with osteoarthritis of the hands, 
knees, ankles, and feet.  Based on a review of the claims 
file, a physical examination, and a review of the medical 
literature, the examiner opined that the osteoarthritis was 
not related to Raynaud's.  

The report of the June 2005 VA examination indicates the 
veteran complained of Raynaud's attacks when exposed to cold 
or air-conditioning.  He had these attacks several times per 
day.  He had no ulcers.  

An August 2005 VA treatment record indicates the veteran 
reported numbness and tingling in his hands and was diagnosed 
with bilateral carpal tunnel disease.  In August and 
September 2005, he underwent carpal tunnel surgical releases.  
In June 2006, he reported skin color changes associated with 
Raynaud's, but no new problems.  Deep tendon reflexes were 
+1, sensation was equal bilaterally, and strength was 5/5.  



Legal Analysis

The evidence indicates the veteran has daily or almost daily 
vasospastic attacks associated with Raynaud's disease.  These 
vasomotor disturbances are characterized by color changes in 
the skin and mostly affect his hands and feet.  Under the old 
criteria, this is equivalent to a 40 percent rating.  
However, the note under the criteria indicates that for 
bilateral involvement separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent is added to 
the evaluation for the more severely affected extremity only.  
In this case, the Raynaud's disease affects the veteran's 
upper and lower extremities bilaterally.  Since a 40 percent 
rating is warranted for a single extremity, 10 percent is 
then added to that evaluation to compensate him for bilateral 
involvement.  Therefore, he is entitled to a 50 percent 
rating under the old criteria for Raynaud's disease.  

A higher 60 or 100 percent rating is not warranted under 
either the old or new criteria for Raynaud's disease because 
there is no evidence of digital ulcers, ulcerated areas, 
autoamputation, or marked circulatory changes.  With regard 
to the veteran's complaints of numbness, stiffness, and pain 
in his hands, he has been diagnosed with arthritis and carpal 
tunnel disease.  The evidence does not indicate either of 
these conditions is related to Raynaud's.  

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
initial rating in excess of 50 percent on an extraschedular 
basis. See 38 C.F.R. § 3.321.  He has reported that he is 
unable to work because of pain and stiffness in his hands, 
which has been associated with arthritis and carpal tunnel 
syndrome.  The evidence does not indicate Raynaud's disease, 
with characteristic vasospastic attacks, has had marked 
interference with employment.  While an inferred claim for 
TDIU has been referred to the RO for adjudication; the 50 
percent rating granted in this appeal is intended to 
compensate for marked interference with employment.  See e.g. 
38 C.F.R. 4.124a, Diagnostic Code 8100 (2007) (providing a 50 
percent rating for migraine that causes severe economic 
inadaptability).  The evidence also does not show frequent 
periods of hospitalization or other evidence that would 
render impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For these reasons, an initial rating of 50 percent is granted 
for Raynaud's disease.  An even higher initial rating must be 
denied because the preponderance of the evidence is 
unfavorable-meaning there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An initial 50 percent rating for Raynaud's disease is 
granted, effective September 2, 1994.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


